Motion for an order fixing a date for the execution of sentence pursuant to section 503 of the Code of Criminal Procedure. Defendant was convicted of the crime of murder in the first degree and his appeal to this court resulted in an affirmance (304 N. Y. 937). His application for certiorari to the United States Supreme Court was denied on May 18, 1953 (345 U. S. 959). He applied for a writ of habeas corpus to the United States District Court (113 P. Supp. 918) which Avas denied, and such denial was affirmed by the Court of Appeals (210 F. 2d 105) and certiorari was denied by the Supreme Court of the United States on April 12, 1954 (347 U. S. 949).
Motion granted and the week beginning Monday, July 19,1954, fixed for the execution of the death sentence.